Exhibit 10.56

AMENDED FORM OF PERFORMANCE-BASED RESTRICTED STOCK AGREEMENT

PERRY ELLIS INTERNATIONAL, INC.

PERFORMANCE-BASED RESTRICTED STOCK AGREEMENT

1. Award of Restricted Stock. The Committee hereby grants, as of [date] (the
“Date of Grant”), to [recipient’s name] (“Recipient”), [number] restricted
shares of the Company’s Common Stock, par value $0.01 per share (collectively
the “Restricted Stock”). The Restricted Stock is being issued pursuant to the
Company’s Second Amended and Restated 2005 Long-Term Incentive Compensation Plan
(the “Plan”), which is incorporated herein for all purposes. The Restricted
Stock shall be subject to the terms, provisions and restrictions set forth in
this Agreement and in the Plan. As a condition to entering into this Agreement,
and as a condition to the issuance of any Shares (or any other securities of the
Company), the Recipient agrees to be bound by all of the terms and conditions
herein and in the Plan. Unless otherwise provided herein, terms used herein that
are defined in the Plan and not defined herein shall have the meanings
attributable thereto in the Plan.

2. Vesting of Restricted Stock.

(a) Time-Vesting of Restricted Stock. All of the Restricted Stock shall be
subject to time-vesting. Except as otherwise provided in this Section 2, the
Shares of Restricted Stock shall become vested in the following amounts, at the
following times and upon the following conditions, provided that the Continuous
Service of the Recipient continues through and on the applicable Time-Vesting
Date;

 

Number of Shares of Restricted Stock

  

Time-Vesting Date

[number of shares]

   [Date(s)]

Other than in accordance with this Section 2, there shall be no proportionate or
partial vesting of Shares of Restricted Stock in or during the months, days or
periods prior to the Time-Vesting Date and all vesting of Shares of Restricted
Stock shall occur only on the Time-Vesting Date.

(b) Performance-Vesting of Restricted Stock. In addition to the time-vesting
provision contained in Section 2(a) above, all of the Shares of Restricted Stock
shall be subject to performance-vesting, based on the performance goal
established by the Compensation Committee on [date] and the achievement of which
is substantially uncertain as of the Date of Grant. Other than in accordance
with this Section 2, the Shares of Restricted Stock shall vest on the
Time-Vesting Date if and only if [performance vesting criteria] (the
“Performance Goal”). For the avoidance of doubt, if the Performance Goal is not
achieved prior to [time vesting date], and all of the Shares of Restricted Stock
have not already fully vested in accordance with Sections 2(c), 2(d), or 2(e)
below, then all of the Shares of Restricted Stock subject to this Agreement
shall be immediately forfeited as of [time vesting date] and shall revert back
to the Company without any payment to the Recipient.



--------------------------------------------------------------------------------

(c) Change in Control. [In the event that a Change in Control of the Company
occurs during the Recipient’s Continuous Service, the Shares of Restricted Stock
subject to this Agreement shall become immediately and fully vested as of the
date of the Change in Control, and shall be delivered, subject to any
requirements under this Agreement, to the Recipient on the date of the Change in
Control.] [In the event that within [time period] following a Change in Control
of the Company, the Recipient’s employment is terminated by the Company without
Cause or is terminated by the Recipient with Good Reason, the Shares of
Restricted Stock subject to this Agreement shall become immediately and fully
vested as of the date of the Change in Control as of the date of such
termination of employment, and shall be delivered, subject to any requirements
under this Agreement, to the Recipient on the date of such termination of
employment]. For the avoidance of doubt, if a Change in Control of the Company
occurs during the Recipient’s Continuous Service [and within [time period]
following such Change in Control of the Company, the Recipient’s employment is
terminated by the Company without Cause or is terminated by the Recipient with
Good Reason,] prior to [time vesting date], then the Performance Goal
requirement is immediately and irrevocably waived.

(d) Committee Discretion to Accelerate Vesting. Notwithstanding any other term
or provision of this Agreement, the Board or the Committee shall be authorized,
in its sole discretion, based upon its review and evaluation of the performance
of the Recipient and of the Company, to accelerate the vesting of any Shares of
Restricted Stock under this Agreement, at such times and upon such terms and
conditions as the Board or the Committee shall deem advisable, provided that
such action does not result in the loss of a tax deduction of the compensation
attributable to the vesting of the Shares of Restricted Stock under
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).

(e) Termination of Recipient’s Employment due to Death or Disability. In the
event that the Recipient’s Continuous Service terminates prior to the
Time-Vesting Date in connection with (i) the Recipient’s death or (ii) the
Recipient’s Disability, [then a pro rata number] [or (as such term is defined in
the Recipient’s employment agreement dated [date] (the “Recipient’s Employment
Agreement”)), then all] [then none] of Shares of Restricted Stock subject to
this Agreement shall be immediately and fully vested as of the date of such
death or termination of employment, as the case may be, and shall, to the extent
so vested, be delivered, subject to any requirements under this Agreement, to
(x) the Recipient or (y) the beneficiary or beneficiaries designated by the
Recipient, or if the Recipient has not so designated any beneficiary(ies), or no
designated beneficiary survives the Recipient, such Shares shall be delivered to
the personal representative of the Recipient’s estate, as the case may be. [The
pro rata number of Shares of Restricted Stock that shall time vest under this
Section 2(e) shall be equal to (x) [insert number of shares granted under this
Agreement] multiplied by (y) a fraction, the numerator of which shall be equal
to the number of full and partial months following the Date of Grant during
which the Recipient was employed by the Company and the denominator of which
shall be [insert time vesting period in months].] [For the avoidance of doubt,
if the Recipient’s Continuous Service terminates in connection with his death or
Disability, then the Performance Goal requirement is immediately and irrevocably
waived.]

 

2



--------------------------------------------------------------------------------

(f) Termination of Recipient’s Employment [due to] [or Other Than] a Termination
[for Cause or] without [Good Reason] [or Cause, or due to Death or Disability].
In the event that the Recipient’s Continuous Service terminates prior to the
Time-Vesting Date due to a termination of the Recipient’s employment [other than
a termination of the Recipient’s employment by the Company without Cause or due
to the Recipient’s death or Disability] [or (i) by the Company for Cause (as
such term is defined in the Recipient’s Employment Agreement) or (ii) by the
Recipient without Good Reason (as such term is defined in the Recipient’s
Employment Agreement)], then all of the Shares of Restricted Stock subject to
this Agreement shall be immediately forfeited upon such termination of
Continuous Service and revert back to the Company without any payment to the
Recipient. The Committee shall have the power and authority to enforce on behalf
of the Company any rights of the Company under this Agreement in the event of
the Recipient’s forfeiture of Shares pursuant to this Section 2(f).

(g) Termination of Recipient’s Employment due to a Termination without Cause
[for Good Reason prior to [vesting date]]. In the event that the Recipient’s
Continuous Service terminates [prior to vesting date] due to a termination of
the Recipient’s employment by the Company without Cause [or by the Recipient for
Good Reason], [[then [a pro rata number of Shares] [or all] of Restricted Stock
subject to this Agreement shall immediately time-vest as of the date of such
termination of employment, but shall only fully vest upon the achievement of the
Performance Goal prior to [vesting date], and shall be delivered, subject to any
requirements under this Agreement, to the Recipient within 10 days following the
date the Performance Goal has been achieved] [then all of the Shares of
Restricted Stock subject to this Agreement shall be immediately forfeited upon
such termination of Continuous Service and revert back to the Company without
any payment to the Recipient]]. [The pro rata number of Shares of Restricted
Stock that shall time-vest under this Section 2(g) shall be equal to (x) [insert
number of shares granted under this Agreement] multiplied by (y) a fraction, the
numerator of which shall be equal to the number of full and partial months
following the Date of Grant during which the Recipient was employed by the
Company and the denominator of which shall be [insert time vesting period in
months ].] For the avoidance of doubt, if the Performance Goal is not achieved
prior to [vesting date], then all of the Shares of Restricted Stock subject to
this Agreement shall be immediately forfeited as of [vesting date] and shall
revert back to the Company without any payment to the Recipient.

3. Delivery of Restricted Stock.

(a) One or more stock certificates evidencing the Shares of Restricted Stock
shall be issued in the name of the Recipient but shall be held and retained by
the Records Administrator of the Company until the date (the “Applicable Date”)
on which the Shares (or a portion thereof) subject to this Restricted Stock
award become fully vested Shares pursuant to Section 2 above. All such stock
certificates shall bear the following legends, along with such other legends
that the Board or the Committee shall deem necessary and appropriate or which
are otherwise required or indicated pursuant to any applicable stockholders
agreement:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL VESTING
AND OTHER RESTRICTIONS AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THE SHARES, A COPY OF WHICH MAY BE
OBTAINED

 

3



--------------------------------------------------------------------------------

AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH RESTRICTIONS ARE BINDING ON
TRANSFEREES OF THESE SHARES, AND INCLUDE VESTING CONDITIONS WHICH MAY RESULT IN
THE COMPLETE FORFEITURE OF THE SHARES.

(b) The Recipient shall deposit with the Company stock powers or other
instruments of transfer or assignment, duly endorsed in blank with signature(s)
guaranteed, corresponding to each certificate representing Shares of Restricted
Stock until such Shares become fully vested Shares. If the Recipient shall fail
to provide the Company with any such stock power or other instrument of transfer
or assignment, the Recipient hereby irrevocably appoints the Secretary of the
Company as his attorney-in-fact, with full power of appointment and
substitution, to execute and deliver any such power or other instrument which
may be necessary to effectuate the transfer of the Restricted Stock (or
assignment of distributions thereon) on the books and records of the Company.

(c) On or after each Applicable Date, upon written request to the Company by the
Recipient, the Company shall promptly cause a new certificate or certificates to
be issued for and with respect to all Shares that become fully vested Shares on
that Applicable Date, which certificate(s) shall be delivered to the Recipient
as soon as administratively practicable after the date of receipt by the Company
of the Recipient’s written request The new certificate or certificates shall
continue to bear those legends and endorsements that the Company shall deem
necessary or appropriate (including those relating to restrictions on
transferability and/or obligations and restrictions under the Securities Laws).

4. Rights with Respect to Restricted Stock.

(a) Except as otherwise provided in this Agreement, the Recipient shall have,
with respect to all of the Shares of Restricted Stock all of the rights of a
holder of shares of common stock of the Company, including without limitation
(i) the right to vote such Restricted Stock, (ii) the right to receive
dividends, if any, as may be declared on the Restricted Stock from time to time,
and (iii) the rights available to all holders of shares of common stock of the
Company upon any merger, consolidation, reorganization, liquidation or
dissolution, stock split-up, stock dividend or recapitalization undertaken by
the Company; provided, however, that all of such rights shall be subject to the
terms, provisions, conditions and restrictions set forth in this Agreement
(including without limitation conditions under which all such rights shall be
forfeited). Any Shares issued to the Recipient as a dividend with respect to
shares of Restricted Stock shall have the same status and bear the same legend
as the Shares of Restricted Stock and shall be held by the Company, if the
Shares of Restricted Stock that such dividend is attributed to is being so held,
unless otherwise determined by the Committee. In addition, notwithstanding any
provision to the contrary herein, any cash dividends declared with respect to
Shares of Restricted Stock subject to this Agreement shall be (i) held in escrow
by the Committee until such time as the Shares of Restricted Stock that such
cash dividends are attributed to shall become fully vested Shares, and in the
event that such Shares of Restricted Stock are subsequently forfeited, the cash
dividends attributable to such portion shall be forfeited as well and (ii) paid
on the date such shares vest in full, provided that such payment shall be made
in no event later than March 15 of the year following the year in which such
vesting date occurs.

 

4



--------------------------------------------------------------------------------

(b) If at any time while this Agreement is in effect (or Shares granted
hereunder shall be or remain unvested while Recipient’s Continuous Service
continues and has not yet terminated or ceased for any reason), there shall be
any increase or decrease in the number of issued and outstanding Shares of the
Company through the declaration of a stock dividend or through any
recapitalization resulting in a stock split-up, combination or exchange of such
Shares, then and in that event, the Board or the Committee shall make any
adjustments it deems fair and appropriate, in view of such change, in the number
of Shares of Restricted Stock then subject to this Agreement. If any such
adjustment shall result in a fractional share, such fraction shall be
disregarded.

(c) Notwithstanding any term or provision of this Agreement to the contrary, the
existence of this Agreement, or of any outstanding Restricted Stock awarded
hereunder, shall not affect in any manner the right, power or authority of the
Company to make, authorize or consummate: (i) any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business; (ii) any merger, consolidation or similar transaction
by or of the Company; (iii) any offer, issue or sale by the Company of any
capital stock of the Company, including any equity or debt securities, or
preferred or preference stock that would rank prior to or on parity with the
Restricted Stock and/or that would include, have or possess other rights,
benefits and/or preferences superior to those that the Restricted Stock
includes, has or possesses, or any warrants, options or rights with respect to
any of the foregoing; (iv) the dissolution or liquidation of the Company;
(v) any sale, transfer or assignment of all or any part of the stock, assets or
business of the Company; or (vi) any other corporate transaction, act or
proceeding (whether of a similar character or otherwise).

5. Transferability. Unless otherwise determined by the Committee, the Shares of
Restricted Stock are not transferable unless and until they become fully vested
Shares in accordance with this Agreement, otherwise than by will or under the
applicable laws of descent and distribution. The terms of this Agreement shall
be binding upon the executors, administrators, heirs, successors and assigns of
the Recipient. Except as otherwise permitted pursuant to the first sentence of
this Section, any attempt to effect a Transfer of any Shares of Restricted Stock
prior to the date on which the Shares become fully vested Shares shall be void
ab initio. For purposes of this Agreement, “Transfer” shall mean any sale,
transfer, encumbrance, gift, donation, assignment, pledge, hypothecation, or
other disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment.

6. Tax Matters: Section 83(b) Election.

(a) If the Recipient properly elects, within thirty (30) days of the Date of
Grant, to include in gross income for federal income tax purposes an amount
equal to the fair market value (as of the Date of Grant) of the Restricted Stock
pursuant to Section 83(b) of the Code, the Recipient shall make arrangements
satisfactory to the Company to pay to the Company any federal, state or local
income taxes required to be withheld with respect to the Restricted Stock. If
the Recipient shall fail to make such tax payments as are required, the Company
shall, to the extent permitted by law, have the right to deduct from any payment
of any kind (including without limitation, the withholding of any Shares that
otherwise would be issued to you under this Agreement) otherwise due to the
Recipient any federal, state or local taxes of any kind required by law to be
withheld with respect to the Restricted Stock.

 

5



--------------------------------------------------------------------------------

(b) If the Recipient does not properly make the election described in
Section 6(a) above, die Recipient shall, no later than the date or dates as of
which the restrictions referred to in this Agreement hereof shall lapse, pay to
the Company, or make arrangements satisfactory to the Committee for payment of,
any federal, state or local taxes of any kind required by law to be withheld
with respect to the Restricted Stock (including without limitation the vesting
thereof). If the Recipient fails to comply with the tax obligations set forth in
the immediately preceding sentence (the “Tax Obligations”), then the Recipient
hereby irrevocably authorizes and instructs a broker to be designated by the
Company in its sole discretion to sell for the account of the Recipient a
sufficient number of Shares of the Restricted Stock (based upon prevailing
market prices at the time of such sale) necessary to satisfy the Recipient’s Tax
Obligations, to remit to the Company the proceeds of such sale in such amount
necessary to satisfy the Tax Obligations and to remit any balance resulting from
such sale to the Recipient. The Company and any such broker shall be entitled to
use and to rely upon the stock powers and other instruments of transfer provided
pursuant to Section 3(b) above. In addition, the Company shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to Recipient any federal, state, or local taxes of any kind
required by law to be withheld with respect to the Restricted Stock.

(c) Tax consequences on the Recipient (including without limitation federal,
state, local and foreign income tax consequences) with respect to the Restricted
Stock (including without limitation the grant, vesting and/or forfeiture
thereof) are the sole responsibility of the Recipient The Recipient shall
consult with his or her own personal accountants) and/or tax advisor
(s) regarding these matters, the making of a Section 83(b) election, and the
Recipient’s filing, withholding and payment (or tax liability) obligations.

7. Amendment, Modification & Assignment; Non-Transferability. This Agreement may
only be modified or amended in a writing signed by the parties hereto. No
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
with respect to the subject matter hereof, have been made by either party which
are not set forth expressly in this Agreement. Unless otherwise consented to in
writing by the Company, in its sole discretion, this Agreement (and Recipient’s
rights hereunder) may not be assigned, and the obligations of Recipient
hereunder may not be delegated, in whole or in part. The rights and obligations
created hereunder shall be binding on the Recipient and his heirs and legal
representatives and on the successors and assigns of the Company.

8. Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.

 

6



--------------------------------------------------------------------------------

9. Miscellaneous.

(a) No Right to (Continued) Employment or Service. This Agreement and the grant
of Restricted Stock hereunder shall not confer, or be construed to confer, upon
the Recipient any right to employment or service, or continued employment or
service, with the Company or any Related Entity.

(b) No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company or any Related Entity from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.

(c) Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of Restricted Stock hereunder, such provision shall
be stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).

(d) No Trust or Fund Created. Neither this Agreement nor the grant of Restricted
Stock hereunder shall create or be construed to create a trust or separate fund
of any kind or a fiduciary relationship between the Company or any Related
Entity and the Recipient or any other person. To the extent that the Recipient
or any other person acquires a right to receive payments from the Company or any
Related Entity pursuant to this Agreement, such right shall be no greater than
the right of any unsecured general creditor of the Company.

(e) Law Governing. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Florida (without
reference to the conflict of laws rules or principles thereof).

(f) Interpretation. The Recipient accepts the Restricted Stock subject to all of
the terms, provisions and restrictions of this Agreement and the Plan. The
undersigned Recipient hereby accepts as binding, conclusive and final all
decisions or interpretations of the Board or the Committee upon any questions
arising under this Agreement.

(g) Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.

(h) Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s General Counsel at Perry Ellis International,
Inc., 3000 N.W. 107 Avenue, Miami, FL 33172, or if the Company should move its
principal office, to such principal office, and, in the case of the Recipient,
to the Recipient’s last permanent address as shown on the Company’s records,
subject to the right of either party to designate some other address at any time
hereafter in a notice satisfying the requirements of this Section.

 

7



--------------------------------------------------------------------------------

(i) Non-Waiver of Breach. The waiver by any party hereto of the other party’s
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.

(j) Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.

(k) Internal Revenue Code Section 409A. The Restricted Stock granted hereunder
is intended to be exempt from Section 409A of the Code and the Treasury
regulations and other official guidance promulgated thereunder.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

PERRY ELLIS INTERNATIONAL, INC. By:  

 

Name:   Title:   Date:  

 

 

Agreed and Accepted: RECIPIENT: By:  

 

  [name]   Date:  

 

 

9